Citation Nr: 0403914	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-04 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from January 1969 to 
May 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 RO rating decision that denied 
service connection for PTSD.  The veteran filed a notice of 
disagreement in August 2001, the RO issued a statement of the 
case in August 2001, and the veteran submitted his 
substantive appeal in March 2002.  

REMAND

The veteran is seeking service connection for PTSD based on 
stressors arising from his active duty service in Vietnam and 
while he was assigned at Fort Gordon, Georgia, shortly after 
his return from Vietnam.  The service medical records are 
devoid of any psychiatric complaints or diagnoses.  However, 
following a July 2001 examination, a VA physician diagnosed 
the veteran as having PTSD based on reported exposure to 
combat.  The RO has not yet verified the veteran's stressors, 
however.  

His DA Form 20 indicates (in pertinent part) that he served 
in Vietnam from February 16, 1969, to November 28, 1970, and 
that he received a Vietnam Campaign Medal with 60 device and 
a Vietnam Service Medal.  His DD Form 214 also indicates that 
he received a silver service star and a bronze service star 
in conjunction with the Vietnam Service Medal.  The DA Form 
20 indicates that the veteran participated in the Vietnam 
Counteroffensive Phase VI, the Tet/69 Counteroffensive, the 
Vietnam Campaigns of Spring/Fall 1969 and Winter/Spring 1970, 
the "Sanctuary Counteroffensive," and the Vietnam 
Counteroffensive Phase VII.  Beginning in February 1969, his 
principal duty was heavy vehicle driver with Company B of the 
25th Supply and Transportation (S&T) Battalion, 25th Infantry 
Division.  As of September 1969, he was a Reenlistment NCO 
with the Headquarters Headquarters Company of the 25th S&T 
Battalion, and as of November 1970, his principal duty was 
"Pers Staff NCO."  

At his VA examination, on a March 2002 Form 9, and at an 
October 2003 videoconference hearing, he (collectively) 
recounted the following specific stressors: 

·  Being actively involved in a firefight in 
approximately February 1969 while driving a truck in a 
convoy that was traveling between Cu Chi and Dau Tieng.  
Numerous U.S. soldiers were apparently injured and 
killed in this firefight.

·  Sending out on convoy at least two soldiers who were 
subsequently killed.  One of these soldiers was 
apparently named "Jenkins."  

·  Assisting with graves registration at a hospital co-
located with the 25th S&T Battalion.  This reportedly 
involved washing and tagging mutilated bodies of U.S. 
soldiers and sending their effects back home.

·  Identifying the bodies of AWOL soldiers killed in an 
automobile accident in Alabama shortly after his return 
from Vietnam.  At the time, the veteran was reportedly 
serving with the personnel control facility at Fort 
Gordon, Georgia.  (His DA Form 20 reflects that he 
served in various capacities at Fort Gordon, Georgia, 
between May 1971 and December 1972).  

The RO should attempt to obtain more information about these 
reported stressors and, if appropriate, attempt to verify 
them with the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  Thereafter, if appropriate, the RO 
should schedule a VA PTSD examination (as detailed below).

Accordingly, the Board REMANDS this case for the following: 

1.  Give the veteran another opportunity 
to provide details concerning his 
stressors.  Advise him that, if possible, 
he should provide specific names of 
individuals who were also present (or 
injured or killed) during the incidents.  
Let him know that he can submit 
statements from fellow service members or 
others who witnessed or knew of the 
incidents, or who can confirm the 
veteran's proximity to the incidents.

2.  Regardless of any response from the 
veteran, contact USASCRUR and request a 
copy of the Operations Report/Lessons 
Learned (or similar document) for the 
25th S&T Battalion, 25th Infantry 
Division, covering the period between 
February 16, 1969, to November 28, 1970, 
and copies of any available information 
regarding the death of Larry R. Jenkins, 
killed in Vietnam on June 9, 1969, and in 
particular the unit to which he was 
assigned at that time.  In addition, 
USASCRUR should be requested to provide 
any pertinent documentation (if 
available) relating to the veteran's 
post-Vietnam service at Fort Gordon, 
Georgia between May 1971 and February 
1973, including at a Personnel Control 
Facility and the deaths of soldiers in an 
accident in Alabama during that time, who 
were affiliated with this organization.  

3.  Once the above development is 
completed, and if and only if the 
development confirms that the veteran is 
a veteran of combat or otherwise verifies 
a stressor or stressors, schedule a new 
VA psychiatric examination to determine 
the nature of any psychiatric disorder.  
The examiner should:

a.  Review the veteran's medical 
history and the information 
concerning any verified stressors.  

b.  Integrate previous psychiatric 
findings and diagnoses (including 
any contained in medical records 
associated with the claims file) 
with current findings to obtain a 
true picture of the veteran's 
psychiatric status.    

c.  Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation. 

d.  Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV (DSM-IV). Indicate 
whether the veteran meets the 
criteria for PTSD contained in DSM-
IV, and, if he meets the criteria, 
whether PTSD can be related to a 
verified stressor or stressors.  

e.  Provide a report which includes 
complete rationales for all 
conclusions reached. 

4.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision. 

5.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003). 

6.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
(and any representative) with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, 
including a summary of the evidence and 
discussion of all pertinent legal 
authority, including the most recent 
version of 38 C.F.R. § 3.304(f).  Allow 
an appropriate period of time for 
response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


